                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TODD WHITE,                                        Case No. 19-cv-08015-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING MAGISTRATE
                                                 v.                                         JUDGE'S REPORT AND
                                   9
                                                                                            RECOMMENDATION
                                  10     PAYPAL, INC.,
                                                                                            Re: Dkt. Nos. 2, 8
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          There are two pending matters before me – pro se plaintiff Todd White’s application to

                                  14   proceed in forma pauperis (“IFP”) and Magistrate Judge Donna M. Ryu’s Report and

                                  15   Recommendation to dismiss this IFP action due to lack of subject matter jurisdiction. Dkt. Nos. 2,

                                  16   8. Having considered the IFP application, I GRANT it.

                                  17          The complaint alleges state law claims for breach of contract, fraud, and violations of

                                  18   California Business & Professions Code § 17200, et seq. Because the claims do not give rise to

                                  19   federal question jurisdiction, Magistrate Judge Ryu issued an order to show cause for plaintiff to

                                  20   clarify whether he alleges the existence of diversity jurisdiction. Dkt. No. 4.

                                  21          In response, the plaintiff asserts that defendant’s principal place of business is in Delaware.

                                  22   Dkt. No. 7. But upon taking judicial notice of defendant’s corporate Statement of Information,

                                  23   Judge Ryu found that defendant’s principal executive office is in San Jose, California, and

                                  24   therefore both parties are citizens of California. Plaintiff attempted to add a new federal claim

                                  25   under 18 U.S.C. § 241, but, as Magistrate Judge Ryu points out, Title 18 of the United States Code

                                  26   codifies federal criminal statutes that may only be prosecuted by the United States government.

                                  27   See Chrysler Corp. v. Brown, 441 U.S. 281, 284 (1979) (discussing the very limited circumstances

                                  28   in which there is an implied private right of action under a criminal statute). Accordingly,
                                   1   Magistrate Judge Ryu recommends that this case be dismissed with prejudice for lack of subject

                                   2   matter jurisdiction.

                                   3          Objections to the recommendation were due no later than 14 days after its service on

                                   4   February 4, 2020. No objections have been filed as of the date of this Order. I find Magistrate

                                   5   Judge Ryu’s Report correct, well-reasoned, and thorough; I adopt it in every respect. Accordingly,

                                   6   the in forma pauperis request is GRANTED and the case is DISMISSED without prejudice for

                                   7   lack of subject matter jurisdiction. While I am skeptical that a plausible claim can be brought that

                                   8   would give this court jurisdiction, under the rules to liberally allow amendment, I will grant leave

                                   9   to amend within twenty days of the date below.

                                  10          IT IS SO ORDERED.

                                  11        Dated: February 27, 2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        WILLIAM H. ORRICK
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
